DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5- 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "inner and outer panels" in in line 10  There is insufficient antecedent basis for this limitation in the claim. Claims 6-9 are rejected because they depend from claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14  is/are rejected under 35 U.S.C. 102a2 as being anticipated by Boele et al (US 20160150834 A1).
In regard to claim 1, Boele et al discloses a multi-layered nursing garment (not numbered, in figures  3 

and 4), comprising:

a first breast cup (at 16 in figures 1-5)  configured to cover a first breast of a wearer, said first breast 

cup(at 16) including a first inner layer 20  and a first outer layer 16,(in figures 3-4)  with the first inner 

layer 20  including a first (not numbered in figures 3 and 4) opening;

a second breast cup (at 16 in figures 3 and 4)  configured to cover a second breast of a wearer, said 

second breast cup(at 16)  including a 

second inner layer 20 and a second outer layer 16 , with the second inner layer including a second 

opening(not numbered) ;

a first shoulder strap  10 in figures    3 and 4 and a second shoulder strap 10 in figures 

3 and 4 configured to extend about a wearer in supporting the nursing garment on the wearer;

a first strap clip  12 A attached to the first shoulder strap 10;

a second strap clip  12 B attached to the second shoulder strap 10  ;

a first cup clip 12A, wherein the first cup clip  12B is selectively detachable from the first strap clip 12A 


and wherein both the first inner layer  20 and the first outer layer 16  are attached to the first cup clip 

12B to enable 

simultaneous detachment of the first inner layer 20  and the first outer layer 16  from the first shoulder 

strap 10 upon detaching the first cup clip 12B from the first shoulder strap  10; and

a second cup clip 12B , wherein the second cup clip  12Bis selectively detachable from the second strap 

clip 12 A and 

wherein both the second inner layer 20  and the second outer layer 16  are attached to the second cup 

clip 12B to 

enable simultaneous detachment of the second inner layer  20 and the second outer layer 16  from the 

second shoulder strap  10 upon detaching the second cup clip 12B  from the second shoulder strap  10.

(See Boele et al (0037)-(0041) and figures 1-5).


In regard to claim 2, Boele et al discloses the multi-layered nursing garment of claim 1, wherein each of 

the first and second openings(not numbered in figures 3 and 4)  is located in a central portion of a 

respective one of the first inner layer 20  and the second inner layer 20 in figures 3 and 4.

In regard to claim 3 Boele et al discloses the  multi-layered nursing garment (not numbered in figures 3 

and 4) of claim 1, wherein the at least one strap 10  includes first and second shoulder straps each 10 , 

with the first strap clip  12A being is attached to the first shoulder strap 10 and the second strap clip  

12A being is attached to the second shoulder strap 10.(See Boele et al figures 1-5 and (0037-0041).

In regard to claim 4 Boele et al discloses the  multi-layered nursing garment of claim 1, wherein the first 

outer layer  (16)  is coupled to the first inner layer (16) at the first cup clip(12A), and the second outer 

layer(16) is coupled to 

the second inner layer(20) at the second cup clip(12B) in figures 3 and 4 and paras. (0037-0041).

In regard to claim    5, Boele et al discloses a multi-layered nursing garment ( not numbered) comprising: 

a breast cup  (at 16) in figures 3 and 4, configured to cover a first breast of a wearer, said breast cup (at 

16) including an inner layer 20  and an outer layer 16 , with the inner layer 20 including an opening(not 

numbered in figures 3 and 4) ; a first attachment member  12A ; a second attachment member 12B; and 

a support shoulder strap 10, wherein: the support shoulder strap 10 is coupled to the first attachment 

member 12A; both the inner layer 20 and the outer layer 16are coupled to the second attachment 

member 12b; and the inner  and outer layers (20,16) are configured to be simultaneously coupled to the 

support shoulder strap (10)upon coupling the second attachment member 12 B to the first attachment 

member12A.(See figures 1-5 and  paras (0037-0041).

In regard to claim 6 Boele et al discloses the multi-layer nursing garment of claim 5, wherein the inner 

20 and outer panels 16  are configured to be simultaneously decoupled from the support shoulder strap 

10upon decoupling the second attachment member  12Bfrom the first attachment member 12A

In regard to claim 7 Boele et al discloses the multi-layered nursing garment of claim 5, wherein the 

opening(not numbered in figures 3 and 4)  is only in a central portion of the inner layer 20 as in figures 3 

and 4 and paras. (0037-0041).

In regard to claim 8 Boele et al discloses the  multi-layer nursing garment of claim 5, wherein the first 

attachment member 12A constitutes a first clip member 12A and the second attachment member 

12B constitutes a second clip member 12B as in figures 3 nad 4 and paras(0037-0041).


In regard to claim 10 Boele et al discloses a multi-layered nursing garment comprising a breast cup at 16 

in figures 3 and 4 configured to cover a breast of a wearer, said breast cup at 16  including inner 20 and 

outer layers 16 , with the inner layer  20 including a central portion having an opening( not numbered) , 

wherein the inner  20 and outer layers16  are simultaneously detachable from a support shoulder strap 

10 to expose the breast of the wearer.

In regard to claim 11 Boele et al discloses the multi-layered nursing garment of claim 10, wherein the 

Inner 20  and outer layers 16  are simultaneously detachable from the support strap  10 by uncoupling a 

single clip 12A.

In regard to claims 12,  Boele et al discloses the multi-layered nursing garment of claim 1, wherein each 

of the first and second openings(not numbered)  is circular as seen in figures 3-4 and paras (0037-0041).

In regard to claims 13,  Boele et al discloses the multi-layered nursing garment of claim 5, wherein each 

of the first and second openings(not numbered)  is circular as seen in figures 3-4 and paras (0037-0041).

In regard to claims 14,  Boele et al discloses the multi-layered nursing garment of claim 10, wherein each 

of the first and second openings(not numbered)  is circular as seen in figures 3-4 and paras (0037-0041).








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Boele et al in view of  Korean Patent Number 2011 0001216(now 1216).



In regard to claim 9 Boele et al discloses the multi-layer nursing garment of claim 8 substantially as 

claimed and as discussed above. However, the fastener with the first and second attachment members  

do not specifically disclose the hook portion, first and second clip members and first and second 

attachment members  as  claimed.  Patent (1216)  discloses wherein the first clip 

member 132  includes a hook portion  133and the second clip member 137 includes an opening 136, 

wherein hook member 133  extends through the opening  126 upon coupling the second attachment 


member 132  to the first attachment member such that the second attachment member 132  hangs on 

the first attachment member 132. Accordingly it woud have been obvious to one having ordinary skill in 

the art at the time the invention was made to substitute the  Boele et fastener  with the (1216) fastener 

to securely attach the brassiere cup to the shoulder strap as claimed.   The Boele et al and Korea (1216) 

patent are analogous art since they     disclose brassieres and brassiere fasteners. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732